Citation Nr: 0025725	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  90-01 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative joint 
disease and scoliosis of the cervical and thoracic spine, 
claimed due to service connected fracture of the outer left 
clavicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1943 to January 
1946.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1989 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Degenerative joint disease and scoliosis of the cervical and 
thoracic spine is attributable to service-connected old 
fracture of the left clavicle with firm union and left 
shoulder impairment.


CONCLUSION OF LAW

Degenerative joint disease and scoliosis of the cervical and 
thoracic spine are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for an old fracture of the outer left 
clavicle with firm union was granted in January 1986.  In May 
1989, the appellant filed a claim for arthritis and scoliosis 
of the cervical spine and thoracic (dorsal) spine, alleged to 
be the proximately due to a service-connected left clavicle 
fracture.  This appeal stems from an August 1989 rating 
decision that denied the claim for service connection.

In January 2000, the Board found the claim for secondary 
service connection for degenerative joint disease and 
scoliosis of the cervical and thoracic spine with left 
shoulder impairment well grounded based on a private medical 
opinion.  The appeal was remanded for a VA examination and 
opinion as to whether degenerative joint disease, the 
scoliosis of the cervical and thoracic spine, and the left 
shoulder impairment was proximately due to or the result of 
service-connected left clavicle fracture.  The remand 
specifically requested consideration of aggravation.

At the conclusion of the requested development and prior to 
the appeal being returned to the Board, service connection 
for a left shoulder impairment was granted and incorporated 
into the evaluation for the service-connected left clavicle 
fracture.  Service connection was also granted for 
retrolisthesis of the cervical spine.  The rating sheet 
indicated that degenerative joint disease of the cervical 
spine, a thoracic spine condition and scoliosis of the 
cervical and dorsal spine were not service connected.  
Accordingly, the issue remaining for the Board's 
consideration is entitlement to service connection for 
degenerative joint disease and scoliosis of the cervical and 
thoracic spine.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

The Board has previously determined that the claim for 
service connection for degenerative joint disease and 
scoliosis of the cervical and thoracic spine, claimed due to 
service connected fracture of the outer left clavicle, was 
well grounded.  38 U.S.C.A. § 5107(a); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).  Although the VA medical opinions 
obtained in this appeal are unsatisfactory, the Board has 
determined that further attempts at clarification would be a 
waste of limited government resources when one considers that 
the case is 11-years-old and the veteran is in excess of 80-
years-old.  In light of the full grant of the claim below, no 
further assistance in the development of this claim under 
38 U.S.C.A. § 5107 (West 1991) is necessary and failure to do 
so does not prejudice the appellant.

The appellant was service connected for an old fracture of 
the outer and left clavicle with firm union.  In February 
1989, Dr. H. wrote that the appellant had permanent severe 
physical problems that included osteoarthritis, a pinched 
nerve on the side of the neck, and scoliosis of the cervical 
and thoracic spine.  In a letter dated in March 1989, Dr. H. 
diagnosed traumatic arthritis, osteoarthritis, and scoliosis 
of the cervical and thoracic spine.  Dr. H. believed his 
condition to be directly related to the traumatic fracture of 
the left clavicle that he received in June 1944.

A VA examination was conducted in June 1989.  There did not 
appear to be any scoliosis on clinical examination.  On X-ray 
examination, degenerative changes were noted in the thoracic 
spine, and moderate degenerative changes were noted in the 
cervical spine.  The examiner had been asked to comment on a 
relationship between the claimed disabilities and the service 
connected left clavicle fracture, but did not.

A VA examination was conducted in March 2000 as a result of 
the Board's Remand wherein the examiner was asked to comment 
on whether degenerative joint disease and/or scoliosis of the 
cervical and thoracic spine were present, whether they were 
proximately due to or the result of the service connected 
fracture of the left clavicle, or whether they were 
aggravated by the service-connected left clavicle.  X-ray 
examination revealed advanced cervical degenerative 
spondylosis with a retrolisthesis and moderate degenerative 
disc disease in the thoracic spine.  There was no significant 
scoliosis on examination.  Electrical studies indicated that 
left upper extremity numbness was due to carpal tunnel 
syndrome.  The examiner diagnosed: residuals of a left 
shoulder injury with healed clavicle fracture; traumatic 
arthritis of the cervical spine; and age-related degenerative 
changes of the thoracic and lumbar spine.  The following 
opinion was furnished:

I think that there are degenerative 
changes of the cervical and the thoracic 
spine.  I think it is not likely that the 
degenerative changes in the cervical 
spine could be posttraumatic in nature 
secondary to the nature of the injury 
related to the motor vehicle accident 
while in the service.  With the close 
proximity of the neck region to the area 
of the left shoulder injury with the 
fracture of the clavicle, it is 
reasonable to think that the neck could 
have been injured at the time of the 
accident.  In addition, he has had 
chronic complaints of neck pain as well 
as shoulder pain over the years since the 
accident.  As far as his upper and lower 
back, I think that any complaints related 
to this are age-related degenerative 
changes and are not likely to have 
resulted from the accident.  On 
examination, I see no evidence of any 
significant scoliosis at this time on 
clinical examination.  Therefore, I think 
that the neck and the left shoulder 
injury are associated in the fact that 
the injuries, which occurred at the time 
of the accident and the back problems are 
related to degenerative changes due to 
age.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has contended not that he had developed 
scoliosis or arthritis in his dorsal or thoracic spine in 
service, but that it was the proximate result of the 
fractured clavicle he incurred in service.  The question 
facing the Board is whether the evidence supports the claim 
or is in equipoise as to whether degenerative joint disease 
and scoliosis of the cervical and thoracic spine is 
proximately due to or the result of service-connected 
residuals of a left clavicle fracture, including whether 
there is additional disability resulting from the 
aggravation of the cervical and/or thoracic spine 
(degenerative joint disease or scoliosis) by service-
connected residuals of the left clavicle fracture.  
38 C.F.R. § 3.310 (a) (1999); Allen, 7 Vet. App. at 439.  

A private medical opinion has been offered that indicated 
that there was a direct relationship between the fractured 
left clavicle and arthritis and scoliosis in the cervical and 
thoracic spine in 1989.

The Board sought clarification and specifically directed the 
VA examiner to opine as to whether there was a relationship 
between the service-connected fractured clavicle and post-
service degenerative joint disease or scoliosis in the 
cervical or thoracic spine.  We did not request an opinion 
regarding the inservice accident and the development of 
cervical and thoracic disability.  

The VA opinion contains an internal inconsistency regarding 
whether degenerative joint disease in the cervical spine was 
post-traumatic or not.  The examiner also indicated that 
there was no significant scoliosis on examination.  This 
statement has no meaning, scoliosis either exists or does 
not.  Therefore, this statement cannot refute the private 
examiner's statement that scoliosis was present and 
associated with the service connected fracture.  Therefore, 
there is only positive evidence and service connection is 
granted.

The examiner indicated that degenerative changes in the 
thoracic spine were age-related.  However, this opinion does 
not address whether joint disease and scoliosis of the 
cervical spine was proximately due to or the result of 
service-connected residuals of a left clavicle fracture, or 
whether there was additional disability resulting from the 
aggravation.  The VA opinion answered questions that were not 
asked and did not answer the questions that were asked.

In other words, a conclusion that there were age-related 
degenerative changes in the thoracic spine does not answer 
the question of whether service-connected left clavicle 
fracture aggravated these age-related changes.  In the 
absence of a response to this inquiry, there is no negative 
evidence to rebut the private opinion that linked scoliosis 
and degenerative joint disease of the cervical and thoracic 
spine on a secondary basis to the service-connected clavicle 
fracture.

The Board finds that there was noncompliance with the Remand.  
The RO had an opportunity to return the report to the 
examiner for additional clarification but elected to proceed.  
Based upon the age of this claim, the Board elects not to 
prolong the process any further.  Therefore, the evidence 
consists of an unrebutted private medical opinion that links 
degenerative joint disease and scoliosis in the cervical and 
thoracic spine to a service connected disability.  
Accordingly the evidence supports the claim and service 
connection is warranted.


ORDER

Service connection for degenerative joint disease and 
scoliosis of the cervical and thoracic spine is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

